Order entered April 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00934-CR

           CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-82799-2019

                                    ORDER

      We REINSTATE this appeal.

      The reporter’s record, originally due September 21, 2019, was filed April 3,

2020. In light of this, we VACATE that portion of our February 5, 2020 order that

ordered court reporter LaToya Young Martinez not to sit.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Angela Tucker, Presiding Judge, 199th Judicial District Court; Lynne

Finley, Collin County District Clerk; LaTresta Ginyard, official court reporter,
199th Judicial District Court; Ms. LaToya Young Martinez, court reporter; the

Collin County Auditor; and counsel for all parties.

      Appellant’s brief is DUE by May 8, 2020.




                                             /s/      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE